ORDER
Appellant, Max Pinkus, appeals from an order of the Circuit Court of St. Louis County affirming a Disciplinary Order issued by respondent, the Missouri State Board of Pharmacy, (hereinafter referred to as the “Board”) suspending appellant’s pharmacy license for a period of three years, to be followed by a period of five years’ probation. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the Board are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.-16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.